Citation Nr: 1818907	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to additional vocational rehabilitation benefits under 38 U.S.C. Chapter 31 (2012).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that the Veteran had completed his Vocational Rehabilitation and Employment program and declared him rehabilitated.  In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is no longer rehabilitated by the VA Vocational Rehabilitation Service, as his service-connected right knee disability has worsened to the point where he is precluded from performing the duties of the occupation for which he was previously found to be rehabilitated.  He is essentially seeking entitlement to additional vocational rehabilitation benefits under 38 U.S.C. Chapter 31. 

The Veteran previously worked as a truck driver/ mechanic but was laid off in February 2014.  He stated on a March 2014 Rehabilitation Needs Inventory, VA-Form 28-1902w that he was laid off because his employer found out he was diabetic.  He also testified that he was not able to perform mechanic duties because of the bending down on his knees that is required.  See November 2015 Board hearing transcript, p. 12.  However, the AOJ in its April 2014 decision denying the Veteran additional vocational rehabilitation benefits referenced medical records that noted he lost his job because of substance abuse problems.  

Since the AOJ last reviewed the record in the August 2014 statement of the case, the Veteran has submitted additional increased rating claims for his right knee disability and has undergone several VA examinations addressing how his right knee affects his employment.  He also continues to receive treatment for the right knee and discuss his employment prospects on the VA treatment records.  The AOJ has not reviewed the pertinent evidence, as it pertains to the Veteran's claim for additional vocational rehabilitation benefits.  Thus, the AOJ must review this relevant evidence and prepare another supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31 (b)(1), 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment records pertaining to his right knee disability.  

2.  Make arrangements to obtain any additional, relevant treatment records pertaining to the Veteran's right knee disability, including VA treatment records dated since August 2017.  

3.  Review the evidence added to the record since the last statement of the case in August 2014, relevant to the Veteran's right knee disability and his employability status.  Ensure that any further development is conducted.  

4.  Then readjudicate the issue of the Veteran's entitlement to additional vocational rehabilitation benefits under 38 U.S.C. Chapter 31.  If his claim remains denied, the Veteran and his accredited representative should be issued a SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




